Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a supplemental notice of allowance action for the notice of allowance mailed on 11/09/2021 which was in response to the after final amendment filed on 10/26/2021.
Claims 1, 8 and 15 are amended by the Applicants.
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of a constraint guided hybrid test system for application programs. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 1,  “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 8 and  “…wherein the performing mutates an initial seed input to generate a first set of seed inputs; performing a concolic execution for the program code using the first set of seed inputs to generate a second set of seed inputs; determining constraint information associated with the second set of seed inputs by analyzing the concolic execution; and performing one or more modified grey box fuzzing based on the second set of seed inputs bounded to the constraint information, wherein the one or more modified grey box fuzzing causes at least a portion of a seed input corresponding to the constraint information to be immutable while the rest of the seed input are mutable so subsequent mutations only mutate mutable portions” as recited in claim 15.  
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193